Citation Nr: 1242990	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-38 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to December 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which continued the 10 percent rating assigned for the Veteran's lumbar spine disability.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in May 2011.  A transcript is of record.  

The August 2009 rating decision that is currently on appeal also denied a claim for entitlement to a TDIU.  The Veteran did not perfect an appeal as to this determination.  The Board notes, however, that the issue of his unemployability has recently been raised by the record.  See May 2011 hearing transcript.  Since entitlement to a TDIU is an element of a claim for increased rating, that issue has been included as listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in this case.  

Review of the Veteran's Virtual VA claims folder reveals that additional treatment records from the VA Medical Center (VAMC) in Shreveport dated between July 2011 and August 2012 were obtained.  Although some of these records are relevant to the claim involving the lumbar spine, the RO did not issue a supplemental statement of the case (SSOC) as required by 38 C.F.R. § 19.31.  This must be rectified on remand.  

The Veteran's paper claims folder contains treatment records from the VAMC in Shreveport dated through July 2010.  As noted above, the records associated with the Virtual VA claims folder begin in July 2011.  As it appears that records dated between July 2010 and July 2011 may be missing, efforts should be made to obtain any outstanding treatment records from this facility.  Recent VA treatment records should also be obtained.  

The Veteran underwent a VA spine and peripheral nerves examination in June 2010.  At that time, the VA examiner determined that the examination was negative for sciatica, that the global numbness reported was inconsistent with lumbosacral strain, degenerative disk disease, and/or sciatica, and that the Veteran's complaints of global numbness were unrelated to his back condition.

A July 2010 magnetic resonance imaging (MRI) of the Veteran's lumbar spine, which was ordered by the June 2010 VA examiner, but not commented on in an addendum.  The report of the MRI noted that there was mild bilateral neural foramina narrowing at L5-S1 and that compression on the exiting nerves secondary to facet degenerative joint disease was possible.  Since then, the Veteran has been diagnosed with mild peripheral neuropathy and dysesthesias.  See July 2011 neurology consult note (located in the Virtual VA claims folder).  

Given the foregoing neurological findings, and in light of the fact that the Veteran was last examined over two years ago and has continued to receive treatment related to his back, a more contemporaneous VA examination should be scheduled.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  This is also important given the fact that a claim for entitlement to a TDIU has been raised, as noted in the Introduction. 

Regarding the issue of entitlement to a TDIU, send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012). 

Review of the paper claims folder reveals that the Veteran filed a Workers' Compensation claim that was denied, and that he received treatment through his employer after injuring his back when the truck in which he was sleeping was hit by another truck driver in 2009.  On remand, VA should make efforts to obtain the records associated with the Workers' Compensation claim and treatment records from the Veteran's former employer.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran appropriate notice regarding a claim for TDIU. 

2.  Obtain any outstanding records of pertinent medical treatment the Veteran may have had with the VAMC in Shreveport.  Specifically noted in this regard are pertinent records dated during the period between July 2010 and July 2011, and any pertinent records of recent treatment, particularly since August 2012.  

3.  Make arrangements to obtain the records associated with the Veteran's claim for Workers' Compensation. 

4.  Make arrangements to obtain the records associated with the treatment the Veteran received through his employer following the 2009 truck accident in which he injured his back.  

5.  When the foregoing development has been completed, schedule the Veteran for a VA spine examination to assess the current severity of his lumbar spine disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies are to be performed.  

The examiner is to identify all residuals attributable to the Veteran's service-connected lumbar spine disability.  

The examiner is to report the range of motion measurements for the lumbar spine, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to identify any nerve(s) affected by the Veteran's service-connected lumbar spine disability and discuss the extent, if any, of paralysis of the nerves involved.  

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected lumbar spine disability, either singly or taken together with his service-connected status post bruise to the head, renders him unable to secure or follow a substantially gainful occupation. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claims, to include entitlement to a TDIU, with consideration of all evidence associated with the claims folder and Virtual VA folder since the issuance of the August 2010 statement of the case.  If any benefit sought on appeal is not granted, issue an updated SSOC.  The Veteran and his representative should also be given an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



